FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 04-30393
                Plaintiff-Appellee,               D.C. No.
               v.                             CR-03-00232-RHW
CRAIG ALLEN LADWIG,                           Eastern District
             Defendant-Appellant.              of Washington,
                                                  Spokane

                                                 ORDER

                     Filed January 27, 2006

      Before: Ronald M. Gould and Marsha S. Berzon,
 Circuit Judges, and William W Schwarzer,* District Judge.


                             ORDER

   In our opinion of December 27, 2005, we retained jurisdic-
tion and directed the parties to provide supplemental briefing
on whether either wished to pursue a limited remand under
United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en
banc). Because both parties have responded that they do not
seek an Ameline remand, and other sentencing issues were
resolved in our prior opinion, we now AFFIRM Ladwig’s
sentence, and direct the Clerk to issue the mandate after the
time for filing a Petition for Rehearing or Petition for Rehear-
ing En Banc has expired.




  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                1179
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.